DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 13, 2022 has been entered.
Claims 1-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation “where each hygiene cycle of the hygiene cycle is performed” in lines 5-6 should be amended to “where each hygiene cycle of the hygiene cycles is performed.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207258372U to Lyu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2009/0138107 to Ha and U.S. Patent App. Pub. No. 2018/0154028 to Offutt et al.
As to claim 1, Lyu discloses a method for controlling hygiene of a take-out box (read as portable) for transportation of deliverable items (see Lyu machine translation paragraphs [0007], [0014]), the method comprising a controller to conduct a hygiene cycle via a hygiene device attached to the box (see Lyu machine translation paragraph [0023] disclosing sterilization and disinfection 609 in UV disinfection room 9).  Since the hygiene device is attached to the take-out box (read as portable), said hygiene device is similarly considered as portable.
While Lyu discloses that the controller can communicate with a mobile device (see Lyu machine translation paragraphs [0014] and [0023] disclosing use of a mobile phone and remote server 604), Lyu does not explicitly disclose that the mobile device transmits a cycle start command to the hygiene device to conduct hygiene cycles and to record information related to performance of the hygiene cycles and receiving the recorded information from the hygiene device using the mobile device.  Use of mobile devices to transmit, start cleaning cycles, record information and transmit information back to the mobile device is known in the art.  Ha discloses the use of a mobile device to control the cleaning device, start various cleaning cycles, record information and transmit the information back to the mobile phone (see Ha Abstract, Figs. 2 and 3, paragraphs [0070]-[0095]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the mobile device as disclosed by Lyu in order to better control and operator the cleaning of the box.  To the extent that it could be argued that Lyu/Ha does not disclose multiple hygiene cycles, duplication of steps is prima facie obvious (see In re Citron, 326 F.2d 418 (1964) (mere duplication of steps without change in function is obvious)).
The combination of Lyu and Ha does not explicitly disclose that the recorded information relates to performance of the hygiene cycles including a location of the box where each hygiene cycle of the hygiene device is performed.  Offutt discloses a similar portable cleaning device wherein the device records information regarding previous sanitization processes that have been performed such as the sanitization device activation times as well as tracking the location of the sanitization device (see Offutt 
Regarding the recitation “receiving compliance information derived from the received recorded information, the compliance information indicative of whether the hygiene cycles are conducted in compliance with a hygiene procedure,” the combination of Lyu, Ha and Offutt discloses receiving information that the cleaning cycle is complete (read as receiving compliance information derived from the received recorded information, the compliance information indicative of whether the hygiene cycles are conducted in compliance with a hygiene procedure since receiving information that the cleaning has been completed is understood as providing information that the cleaning has been complied with to finish the cleaning/hygiene procedure) (see Ha paragraphs [0090], [0094]).

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207258372U to Lyu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2009/0138107 to Ha and U.S. Patent App. Pub. No. 2018/0154028 to Offutt et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2018/0236117 to Agmont E Silva (“Agmont”).
Lyu, Ha and Offutt are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, while Lyu discloses use of UV light to disinfect, Lyu does not explicitly spraying a hygiene agent in liquid form into the box during the conduction of each of the hygiene cycles.  Agmont discloses a similar CIP process to sanitize and disinfect inner surfaces of a food storage chamber by spraying a hygiene agent in liquid form (see Agmont Abstract; paragraphs [0002] and [0042] where Agmont discloses a mist with liquid droplets and where it is noted that Agmont paragraphs [0012] and [0037] disclose that spraying disinfectant in only liquid form is well-known in the art).  Combining prior art elements as well as simple substitution of one known equivalent element for another is prima facie obvious (see MPEP 2143(I)(A) and (B)), and it would have been obvious to one of ordinary skill in the art to either combine the UV system and spray system of Lyu and Agmont respectively or substitute the UV system of Lyu with the spray system of Agmont, and the results would have been predictable (cleaning of inside of box).
Regarding claims 3-8, the combination of Lyu, Ha, Offutt and Agmont discloses that the recorded information can include the operation state of the cleaning device (see Ha paragraphs [0018]-[0020], [0073]-[0076]).  Selection of which status information to record, such as spray status, device ID, time, etc., are well known parameters that are well within one of ordinary skill in the art to choose to receive.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207258372U to Lyu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2009/0138107 to Ha, U.S. Patent App. Pub. No. 2018/0154028 to Offutt et al. and U.S. Patent App. Pub. No. 2018/0236117 to Agmont E Silva (“Agmont”) as applied to claim 2 above, and further in view of U.S. Patent App. Pub. No. 2018/0142394 to DeBates et al.
Lyu, Ha, Offutt and Agmont are relied upon as discussed above with respect to the rejection of claim 2.
As to claims 9 and 10, the combination of Lyu, Ha, Offutt and Agmont does not explicitly disclose that a stop command can be transmitted from the mobile device to the cleaning device.  DeBates discloses a similar remote controlling system wherein the mobile device can be used to transmit a stop command (see DeBates paragraph [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include transmitting a stop signal as disclosed by DeBates in order to better control the device.  Regarding the recitation “repeating the transmitting of the stop command…” said recitation is merely an action obvious to one of ordinary skill in the art (to issue a command until said command has been completed), and does not provide patentable significance.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207258372U to Lyu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2009/0138107 to Ha and U.S. Patent App. Pub. No. 2018/0154028 to Offutt et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2017/0252472 to Dang et al.
Lyu, Ha and Offutt are relied upon as discussed above with respect to the rejection of claim 1.
As to claims 11-14, the combination of Lyu, Ha and Offutt discloses that new operation modes can be downloaded and installed (see Ha paragraphs [0104]-[0107]).  Furthermore, Dang discloses a similar method wherein software updates, configuration updates, etc. are known to be provided and installed where it is understood in the art that software updates are from the provider (see Dang paragraph [0044], [0094], [0129]).  It would have been obvious to one of ordinary skill in the art at the time of filing to receive software updates, including modified operating parameters such as pumping time or cycle schedules, in order to satisfy changing demands of consumers (see Ha paragraph [0107]).
As to claim 15, the combination of Lyu, Offutt, Ha and Dang discloses that the communication modules are bidirectional and are understood as identifying the cleaning device and locking down the .

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207258372U to Lyu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2009/0138107 to Ha, U.S. Patent App. Pub. No. 2018/0154028 to Offutt et al. and U.S. Patent App. Pub. No. 2018/0236117 to Agmont E Silva (“Agmont”).
As to claim 16, Lyu discloses a method for maintaining hygiene of a take-out box (read as portable) for transportation of deliverable items (see Lyu machine translation paragraphs [0007], [0014]), the method comprising conducting a hygiene cycle using a hygiene device attached to the take-out box (see Lyu machine translation paragraph [0023] disclosing sterilization and disinfection 609 in UV disinfection room 9).  Since the hygiene device is attached to the take-out box (read as portable), said hygiene device is similarly considered as portable. To the extent that it could be argued that Lyu does not disclose multiple hygiene cycles, duplication of steps is prima facie obvious (see In re Citron, 326 F.2d 418 (1964) (mere duplication of steps without change in function is obvious)).
While Lyu discloses that the controller can communicate with a mobile device (see Lyu machine translation paragraphs [0014] and [0023] disclosing use of a mobile phone and remote server 604), Lyu does not explicitly disclose controlling the conduction of each hygiene cycle of the hygiene cycles using the mobile device, recording information related to performance of each of the hygiene cycles and transmitting the recorded information from the hygiene device to the mobile device.  Use of mobile devices to transmit, controlling cleaning cycles, record information and transmit information back to the mobile device is known in the art.  Ha discloses the use of a mobile device to control the cleaning device, start and control various cleaning cycles, record information and transmit the information back to the mobile phone (see Ha Abstract, Figs. 2 and 3, paragraphs [0070]-[0095]).  It would have been obvious to 
To the extent that it could be argued that Lyu/Ha does not disclose transmitting the recorded information from the hygiene device to the mobile device, it is noted that Offutt discloses a similar mobile hygiene device and that it is known in the art to transmit the recorded information from the cleaning device to an external computing device (see Offutt paragraph [0031]) and it would have obvious to one of ordinary skill in the art at the time of filing to transmit the recorded information to an external computing device, such as a mobile device as disclosed by Offutt and the results would have been predictable (to analyze the recorded information and make any desired adjustments) (see Offutt paragraph [0031]).
While Lyu discloses use of UV light to disinfect, Lyu does not explicitly spraying a hygiene agent in liquid form into the box during the conduction of each of the hygiene cycles.  Agmont discloses a similar CIP process to sanitize and disinfect inner surfaces of a food storage chamber by spraying a hygiene agent in liquid form (see Agmont Abstract; paragraphs [0002] and [0037] and where it is noted that Agmont paragraphs [0012] and [0037] disclose that spraying disinfectant in only liquid form is well-known in the art).  Combining prior art elements as well as simple substitution of one known equivalent element for another is prima facie obvious (see MPEP 2143(I)(A) and (B)), and it would have been obvious to one of ordinary skill in the art to either combine the UV system and spray system of Lyu and Agmont respectively or substitute the UV system of Lyu with the spray system of Agmont, and the results would have been predictable (cleaning of inside of box).
As to claim 17, the combination of Lyu, Ha, Offutt and Agmont discloses that the sanitizing solution can be harmful (see Agmont paragraph [0055]) and it would have been obvious to one of ordinary skill in the art at the time of filing to only spray disinfectant when the box is empty in order to avoid contaminating the food or drinks or the user with the disinfectant.
As to claim 18, the combination of Lyu, Ha, Offutt and Agmont discloses a mist generator to dispense the disinfectant via an inlet (read as nozzle) (see Agmont paragraph [0042]).  While the combination of Lyu, Ha and Agmont does not explicitly disclose a plurality of nozzles, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)).
As to claim 19, the combination of Lyu, Ha, Offutt and Agmont discloses that the user is allowed to initiate each cycle of the hygiene cycles using the mobile device (see Ha Abstract, Figs. 2 and 3, paragraphs [0070]-[0095]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN207258372U to Lyu et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2009/0138107 to Ha, U.S. Patent App. Pub. No. 2018/0154028 to Offutt et al. and U.S. Patent App. Pub. No. 2018/0236117 to Agmont E Silva (“Agmont”) as applied to claim 19 above, and further in view of U.S. Patent App. Pub. No. 2018/0142394 to DeBates et al.
Lyu, Ha, Offutt and Agmont are relied upon as discussed above with respect to the rejection of claim 19.
As to claim 20, the combination of Lyu, Ha, Offutt and Agmont discloses that various operating parameters are contained in the program (see Ha paragraphs [0018]-[0020], [0073]-[0076]) and selection of the spray duration is a known operating parameter of one of ordinary skill in the art to automatically control.  The combination of Lyu, Ha, Offutt and Agmont does not explicitly disclose that a stop command can be transmitted from the mobile device to the cleaning device.  DeBates discloses a similar remote controlling system wherein the mobile device can be used to transmit a stop command (see DeBates paragraph [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include transmitting a stop signal as disclosed by DeBates in order to better control the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument since Offutt is relied upon for the newly added claim limitations regarding the tracking the location as discussed in the above rejections.
Regarding Applicant’s arguments to Agmont, Agmont is relied upon for disclosing that it is known in the art to use a spraying system to spray hygiene agent in liquid form into a chamber to sanitize and disinfect the inner surfaces of the chamber (see Agmont Abstract; paragraphs [0002] and [0042]).  Agmont further discloses that spraying disinfectant in only liquid form is well-known in the art (Agmont paragraphs [0012] and [0037]).  It is well within the skill of one of ordinary skill in the art at the time of filing to properly scale a disinfectant spraying system, including scaling one to a portable box (see MPEP 2144.04(IV)(A) where changes in size/proportion is prima facie obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714